Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 27, 2018

                                      No. 04-18-00014-CV

                                      Virginia BRETADO,
                                            Appellant

                                                v.

                   NATIONWIDE MUTUAL INSURANCE COMPANY,
                                  Appellee

                  From the 407th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016-CI-09066
                         Honorable Antonia Arteaga, Judge Presiding


                                         ORDER

         On January 29, 2018, we ordered appellant to offer a reasonable explanation for filing a
late notice of appeal. See Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997). “[A]ny
plausible statement of circumstances indicating that failure to file . . . was not deliberate or
intentional, but was the result of inadvertance, mistake, or mischance, [would] be accepted as a
reasonable explanation.” Garcia v. Kastner Farms, Inc., 774 S.W.2d 668, 670 (Tex. 1989)
(alterations in original); see also Dimotsis v. State Farm Lloyds, 966 S.W.2d 657, 657 (Tex.
App.—San Antonio 1998, no pet.). “This liberal standard of review encompasses the negligence
of counsel as a reasonable explanation for the necessity of an extension.” Garcia, 774 S.W.2d at
670. “Thus, the proper focus . . . is on a lack of deliberate or intentional failure to comply.” Id.
“Any conduct short of deliberate or intentional noncompliance qualifies as inadvertence, mistake
or mischance—even if that conduct can also be characterized as professional negligence.” Id.
Appellant timely responded to our order and provided a reasonable explanation. We, therefore,
GRANT the motion for extension of time to file the notice of appeal and ORDER this appeal
retained on the court’s docket.



                                                     _________________________________
                                                     Karen Angelini, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of February, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court